Citation Nr: 1403227	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-32 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

The Veteran's current tinnitus disability had its onset during active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's service treatment records establish that he reported intermittent tinnitus in March 2001.  In a May 2001 report it was noted the tinnitus had resolved.  VA treatment records from April 2006 state that the Veteran had experienced intermittent tinnitus for approximately 6 years.  During an October 2008 VA audiological examination, the Veteran was unable to provide an onset date for his tinnitus, but stated he had it for many years.  The examiner concluded that it was less likely than not that the Veteran's current tinnitus was related to his military service, and was more likely caused by aging or some other etiology.

In December 2008 the Veteran contended that he never reported that his tinnitus had resolved.  He also stated that when his tinnitus first began in service, it was intermittent, however, over the years, the ringing in his ears became more frequent until eventually it became constant.  

Tinnitus is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 309-10 (2007). 

The Board finds the Veteran's contention that his tinnitus never actually resolved to be credible.  His contention is further supported by April 2006 VA treatment record noting his report of onset approximately six years previously, which would have been during service.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that the Veteran's current tinnitus disability had its onset while he was on active duty.  38 C.F.R. § 3.102.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


